Citation Nr: 1717262	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for the residuals of a fractured
right clavicle.


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge via a Travel Board Hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, an additional remand is necessary.  In September 2013 the Board remanded the claims for a new VA examination and additional development.  The Veteran underwent a VA examination in July 2015.  

The Veteran's July 2015 shoulder examination was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158, 170 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  

The Board concludes that the VA examination and opinion of record are inadequate and thus, the Veteran should be provided a new VA examination upon remand.  The right shoulder examination is lacking the required findings pursuant to Correia.  Therefore, the claim must be remanded for an adequate opinion from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA and private treatment records that are not currently included in the claims file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his right shoulder disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA shoulder examination to determine the current nature and severity of his right shoulder/collar bone disability.  The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

Range of Motion Studies

(i) In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left and right shoulders and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59  by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and non-weight-bearing, describing objective evidence of painful motion, if any, during each test.  

(ii) The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  

(iii) If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder (i.e., the extent of his pain-free motion).  

(iv) Report the number, location, and nature of the Veteran's post-surgical right shoulder scar(s).  Additionally, include the size of the scar(s) and describe whether any such scar is painful (by report and by observation) and/or unstable, deep or superficial, and linear or non-linear.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the development above and any additional development readjudicated the issue on appeal.  If the benefit sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



